Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 10/15/2021:
Claims 1, 4, 6-7, 9-10 and 21-23 (for a total of 9) have been examined.
Claims 2-3, 5, 8 and 11-20 have been canceled.
Claims 1, 4, 6-7 and 9-10 have been amended.
Claims 21-23 newly added.
Claim 21-22 have been further withdrawn from consideration.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
1.1.1	Claim 21 recite the limitation(s)/feature(s): “… each of the dangerous drive type, the dangerous-drive generating position, and the dangerous-drive generating time that is determined based on the passenger currently driving the dangerous vehicle,” which are not described or supported in the specification. 
While the specification, at least as published, provides discussion on the following: “[i]f a current passenger of the danger candidate vehicle 1250 corresponds to the dangerous driving passenger, the server 1210 may set to limit the manual driving of the current passenger for the danger candidate vehicle 1250 or the next vehicle on which the current passenger gets. Furthermore, if a current passenger of the danger candidate vehicle 1250 corresponds to the dangerous driving passenger or the driving-concerned passenger, the server 1210 may set a limit for a driving operation corresponding to the dangerous driving cause due to the danger candidate vehicle 1250 or the dangerous driving cause due to the vehicle on which the current passenger has previously gotten. Here, if the dangerous drive has occurred several times by the current passenger and the dangerous drive has various types, the server 1210 may set a limit (limit speed not to exceed regulation speed) on the driving operation corresponding to the type (e.g. speeding) of the danger drive that occurs most frequently,” in Para [0310; “[b]ased on the driving record of the passenger, the server 1210 may confirm whether the passenger of the danger candidate vehicle 1250 is currently driving manually and whether the dangerous-vehicle registration number of the previously boarding vehicles exceeds the reference number,” in Para [0353]; “… if the passenger of the danger candidate vehicle 1250 is currently driving manually or a case where the vehicle on which the passenger gets is registered as the dangerous vehicle on the basis of recent 5 driving records is 50% or more (three or more times), the passenger of the danger candidate vehicle 1250 may be set as the dangerous driving passenger,” in Para [0356], the specification, HOWEVER, is silent about the claimed “each of the dangerous drive type, the dangerous-drive generating position, and the dangerous-drive generating time that is/are determined based on the passenger currently driving the dangerous vehicle.” Clarification is required.

1.1.2	Claim 22 recite the limitation(s)/feature(s): “… autonomously driving the dangerous vehicle to the repair shop or receiving the additional data from the server, based on the dangerous driving cause corresponding to the recognition error,” which are not described or supported in the specification. 
While the specification, at least as published, provides discussion on the following: “… step of transmitting the corresponding message may include a step S2125 of setting the dangerous-drive response operation of the corresponding message to change the driving destination to the repair shop of the dangerous vehicle if the recognition error is larger than the reference error, and a step S2130 of setting the dangerous-drive response operation of the corresponding message to download the reinforcement learning data for the additional learning of the dangerous vehicle if the recognition error is smaller than or equal to the reference error,” in Para [00362]; “… dangerous-drive response operation included in the corresponding message may set to change the destination of the vehicle to the repair shop if the recognition error is larger than the reference error, and may set to download the reinforcement learning data for the additional learning of the vehicle if the recognition error is smaller than or equal to the reference error,” in Para [0443], the specification, HOWEVER, is silent about the claimed “autonomously driving the dangerous vehicle to the repair shop or receiving the additional data from the server, based on the dangerous driving cause corresponding to the recognition error.” Clarification is required.
For the purpose of this examination, newly added claim 22 is not given a patentable weight, and withdrawn from consideration.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: CN 106427774A) in view of Liu (Pub. No.: CN 103112353A).
As per claim 1, Yang discloses, through the invention (see entire document), an operating method of a server for managing a drive of a vehicle in an autonomous driving system, comprising: collecting data on a dangerous drive of a danger candidate vehicle from a plurality of vehicles (see entire document, particularly fig. 1-4, Para [0034, 0039, 0054] – teaching step 204 wherein according to the image FR, the license plate recognition module 126 recognizes the license plate information LCS of the surrounding vehicles of the first vehicle 122); 
determining whether the danger candidate vehicle is a dangerous vehicle or not based on the data on the dangerous drive and information about a driving environment of the danger candidate vehicle (see entire document, particularly fig. 1-4, Para [0008-0009, 0018, 0030, 0039, 0042-0043, 0047, 0051] – teaching comparing the license plate information with a dangerous vehicle list stored in the cloud server and generate a comparison result); and 
performing an operation responding to a dangerous driving cause of the danger candidate vehicle based on determining that the danger candidate vehicle is the dangerous vehicle (see entire document, particularly fig. 1-4, 3rd Para from the bottom on page 3 – teaching hazardous vehicle alert process 20 that includes running electronic device 120 installed in a first vehicle 122, using image capturing module 124 driver that can take appropriate measures (such as increasing alertness, detouring, pulling aside, or slow down to allow dangerous vehicles to pass first, etc.) to prevent or avoid dangerous vehicles in advance to further avoid traffic accidents and driving disputes),
wherein collecting the data on the dangerous drive comprises receiving vehicle information of the danger candidate vehicle and dangerous drive information of the danger candidate vehicle from the plurality of vehicles (see entire document, particularly fig. 1-4, Para [0008-0009, 0018, 0030, 0039, 0042-0043, 0047, 0051] – teaching dangerous vehicle list stored in the cloud server; cloud server 100 that transmits the license plate information after comparing the LCS with the dangerous vehicle list 102), the dangerous drive information comprising a dangerous drive type, a dangerous-drive generating position, and a dangerous-drive generating time (see entire document, particularly Para [0005, 0039, 0054] – teaching avoiding vehicles with poor driving records in advance; past driving records of surrounding vehicles; list of 
wherein performing the operation responding to the dangerous driving cause of the danger vehicle comprises: 
confirming a passenger of the dangerous vehicle and a driving record of the passenger; setting a driving limit for the passenger  based on a danger level of the passenger that is determined based on the driving record of the passenger (see entire document, particularly Para [0030] – teaching a dangerous vehicle as a vehicle with a bad driving record, and the dangerous vehicle list 102 that contains the license plate numbers of all dangerous vehicles within the jurisdiction of the government supervision agency, wherein the Examiner finds that it is well known in the art that well-known jurisdiction(s) of government supervision agency(ies) typically set(s) well-known in the art driving limit(s) for dangerous driver(s)/passenger(s) depending on a danger level of the driver/passenger determined on the basis of the driving record of the driver/passenger).
Yang does not explicitly disclose, through the invention, or is missing transmitting an inspection request message to the dangerous vehicle; receiving inspection result data corresponding to the inspection request message from the dangerous vehicle; confirming a recognition error related to a drive of the dangerous vehicle from the inspection result data; and transmitting a corresponding message including a dangerous-drive response operation related to measures according to the dangerous driving cause to the dangerous vehicle on the basis of the recognition error, wherein transmitting the corresponding message comprises: setting the dangerous-drive response operation of the corresponding message to change a driving destination of the dangerous vehicle to a repair shop based on a degree of the recognition error greater than a threshold of a reference error; and setting the dangerous-drive response operation of the corresponding message to download reinforcement learning data for additional learning of the 
However, Liu teaches, through the invention (see entire document), particularly in Para [0027], on pages 2-3, in Para [0055], on page 4, driver monitoring system, method and vehicle terminal with diagnosis service provided by the invention that then records and stores the driver information through the information of the driver transmitted to the service centre system, the service centre system through wireless network and the human face recognition analysis and service that issues an alarm to the monitoring unit, the monitoring unit monitoring staff that receives the alert, can adopt corresponding measures, or communication with the driver, instruct replacement driver or parking, if the driver violating operation, enterprise monitoring personnel that can transmit command through enterprise monitoring service, control the vehicle, so that the driver cannot drive so as to avoid fatigue driving, preventing fatigue driving traffic accident.
Liu further teaches, through the invention (see entire document), particularly in Para [0021], on page 3 of 7, Para [0042], on page 5 of 7, claim 6, processor unit used for when the vehicle is detected to be faulty, the vehicle-mounted terminal that will prompt the fault information and send the fault information to the monitoring unit, and the monitoring unit will remind the driver to repair the vehicle in time.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang by incorporating, applying and utilizing the above steps, technique and features as taught by Liu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a driver monitoring system with diagnostic service, which transmits data to the service center system through face recognition and analysis, and performs corresponding processing by the monitoring unit; to provide a driver monitoring method with diagnostic services, which can monitor the driving conditions of the driver, prevent traffic accidents, and ensure the personal safety of the vehicle (see entire Liu document, particularly Para [0007-0008] on page 2 of 7).

Claims 2-3 and 5 canceled.

As per claim 6, Yang further discloses, through the invention (see entire document), a record about the dangerous vehicle that the passenger manually drives and a number of dangerous-vehicle registration of vehicles on which the passenger got in the past (see entire document, particularly Para [0007, 0030, 0039, 0054]).

As per claim 9, Yang does not explicitly disclose, through the invention, or is missing inspection request message that comprises at least one of an inspection request for a sensor of the dangerous vehicle or an inspection request for a software related to the drive of the dangerous vehicle, and wherein the inspection result data that comprise inspection data on the sensor or sample data used for the software.
However, Liu teaches, through the invention (see entire document), particularly in Para [0027], on pages 2-3, in Para [0055], on page 4, driver monitoring system, method and vehicle terminal with diagnosis service provided by the invention that then records and stores the driver information through the information of the driver transmitted to the service centre system, the service centre system through wireless network and the human face recognition analysis and service that issues an alarm to the monitoring unit, the monitoring unit monitoring staff that receives the alert, can adopt corresponding measures, or communication with the driver, instruct replacement driver or parking, if the driver violating operation, enterprise monitoring personnel that can transmit command through enterprise monitoring service, control the vehicle, so that the driver cannot drive so as to avoid fatigue driving, preventing fatigue driving traffic accident.
The Examiner finds that the above well known in the art “human face recognition,” in the Liu reference, teaches on well-known in the art camera, which is a sensor with well-known in the art related face recognition software.  
Liu further teaches, through the invention (see entire document), particularly in Para [0021], on page 3 of 7, Para [0042], on page 5 of 7, claim 6, processor unit used for when the vehicle is detected to be faulty, the vehicle-mounted terminal that will prompt the fault information and send the fault information to the monitoring unit, and the monitoring unit will remind the driver to repair the vehicle in time.
teaches on well-known in the art sensor, because it is well known in the art that faulty vehicle is typically being detected via sensor(s) in combination with a well-known in the art related fault detection software.  
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang by incorporating, applying and utilizing the above steps, technique and features as taught by Liu. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a driver monitoring system with diagnostic service, which transmits data to the service center system through face recognition and analysis, and performs corresponding processing by the monitoring unit; to provide a driver monitoring method with diagnostic services, which can monitor the driving conditions of the driver, prevent traffic accidents, and ensure the personal safety of the vehicle (see entire Liu document, particularly Para [0007-0008] on page 2 of 7).

As per claim 10, Yang further discloses, through the invention (see entire document), storing vehicle information of the dangerous vehicle, replacement vehicle information of the dangerous vehicle, and the dangerous driving cause in the database (see entire document, particularly abstract, Para [0008, 0030, 0043], claims 1-3).

2.	Claims 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Liu, further in view of Takahashi (Pub. No.: JP 2016197308A).
As per claim 4, Yang further discloses, through the invention (see entire document), determining whether the danger candidate vehicle is the dangerous vehicle that comprises: generating a dangerous-vehicle-candidate list from the data on the dangerous drive;  determining a dangerous vehicle on the basis of the information about the driving environment of the danger candidate vehicle included in the dangerous-vehicle-candidate list; determining the danger candidate vehicle as the dangerous vehicle by registering the vehicle information about the danger candidate vehicle in a dangerous vehicle database, if the 
Yang does not explicitly disclose, through the invention, or is missing a dangerous-vehicle classification criterion based on the information about the driving environment of the danger candidate vehicle included in the dangerous-vehicle-candidate list; determining whether the dangerous drive information of the danger candidate vehicle satisfies the dangerous-vehicle classification criterion; determining the danger candidate vehicle as the dangerous vehicle by registering the vehicle information about the danger candidate vehicle in a dangerous vehicle database based on the dangerous drive information of the danger candidate vehicle satisfying the dangerous-vehicle classification criterion, wherein the dangerous-vehicle classification criterion represents a criterion of an occurrence number of the dangerous drive within a predetermined drive distance or a predetermined time range.
However, Takahashi teaches, through the invention (see entire document), particularly in Solution section on page1, fig. 7, Para [0007, 0064], claims 1, 7, providing a driving diagnosis method and a driving diagnosis system capable of providing a driver a highly convincing driving diagnosis result that what position his/her driving diagnosis result is positioned in a driving behavior distribution of a safety drivers group or a dangerous drivers group; defining the horizontal axis as degree of dangerous driving behavior of a driver, and defining the vertical axis as the number of drivers corresponding to the degree of the dangerous driving behavior, a distribution of a safety drivers group and a dangerous drivers group which is determined using a piece of travel history information of the driver stored in the storage section and a screen information which includes a diagnosis result relevant to the dangerous driving behavior of the driver as the diagnosis object are generated and output.
Takahashi further teaches, through the invention (see entire document), particularly in Para [0032, 0049, 0050, 0053-0054, 0056, 0070, 0072], candidates for this dangerous driving behavior that include sudden deceleration, sudden acceleration, front-back wobbling, left-right wobbling, sudden left turn, sudden right turn, overspeed, temporary non-stop, non-maintaining inter-vehicle distance, and sudden lane change; these dangerous driving behaviors characterized by numerical values such as the amount, frequency or degree; for example, in the case of the frequency of sudden deceleration, that it is necessary 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang by incorporating, applying and utilizing the above steps, technique and features as taught by Takahashi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate and output diagnosis result relevant to the dangerous driving behavior of the driver (see entire Takahashi document, particularly abstract).

As per claim 7, Yang further discloses, through the invention (see entire document), limiting an operation (based on the passenger manually driving the dangerous vehicle; not based on the passenger not manually driving the passenger vehicle) related to the dangerous driving cause for the vehicle on which the passenger gets;  (see entire document, particularly Para [0030] – teaching a dangerous vehicle as a vehicle with a bad driving record, and the dangerous vehicle list 102 that contains the license plate numbers of all dangerous vehicles within the jurisdiction of the government supervision agency, wherein the Examiner finds that it is well known in the art that well-known jurisdiction(s) of government supervision agency(ies) typically set(s) well-known in the art driving limit(s) for dangerous driver(s)/passenger(s) depending on a danger level of the driver/passenger determined on the basis of the driving record of the driver/passenger).
Yang does not explicitly disclose, through the invention, or is missing setting the passenger as a dangerous driving passenger based on the passenger manually driving the dangerous vehicle or the number of the dangerous-vehicle registration is greater than a reference number; setting the passenger as a driving-concerned passenger based on the passenger not manually driving the passenger vehicle or the number of the dangerous-vehicle registration being less than the reference number.
However, Takahashi teaches, through the invention (see entire document), particularly in Solution section on page1, fig. 7, Para [0007, 0064], claims 1, 7, providing a driving diagnosis method and 
Takahashi further teaches, through the invention (see entire document), particularly in Para [0032, 0049, 0050, 0053-0054, 0056, 0070, 0072], candidates for this dangerous driving behavior that include sudden deceleration, sudden acceleration, front-back wobbling, left-right wobbling, sudden left turn, sudden right turn, overspeed, temporary non-stop, non-maintaining inter-vehicle distance, and sudden lane change; these dangerous driving behaviors characterized by numerical values such as the amount, frequency or degree; for example, in the case of the frequency of sudden deceleration, that it is necessary to change the threshold value of deceleration (negative acceleration) considered to be sudden deceleration, the duration elapsed time of exceeding the threshold value considered to have occurred, and to specify appropriate values is there.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang by incorporating, applying and utilizing the above steps, technique and features as taught by Takahashi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to generate and output diagnosis result relevant to the dangerous driving behavior of the driver (see entire Takahashi document, particularly abstract).

Claims 8 and 11-20 canceled.

Claims 21-22 withdrawn from consideration.

3.	Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Liu, further in view of Moon (Pub. No.: US 2006/0250143A1).
As per claim 23, Yang does not explicitly disclose, through the invention, or is missing increasing a recognition accuracy of a sensor of the dangerous vehicle or software related to the drive of the dangerous vehicle based on based on the degree of the recognition error being less than or equal to the threshold of the reference error.
However, Moon teaches, through the invention (see entire document), particularly in Para [0010, 0014, 0019, 0083, 0110], need for an improved capacitive sensor, particularly one with improved sensitivity towards objects with a weak output response; need for a sensor with improved sensitivity in regard to the detection of low objects, being objects below the height of the sensor; improving the sensitivity of capacitive sensors in regard to objects with a weak response; maintaining sensitivity to anything that will cause a rapid change in sensor output.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Yang by incorporating, applying and utilizing the above steps, technique and features as taught by Takahashi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to improve sensitivity of capacitive sensors in regard to objects with a weak response (see entire Moon document, particularly Para [0083]).


Response to Arguments
1.	Applicant’s arguments with respect to claims 1, 4, 6-7 and 9-10 and 21-22 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
Additionally, in regards to claims 1, 4, 6-7 and 9-10, the Examiner finds that although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by rolling some or certain limitations/features from canceled dependent claims into recently amended independent claims, along with re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, as well as a 
2.	Applicant’s arguments with respect to claim 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
		


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
			
/YURI KAN, P.E./Primary Examiner, Art Unit 3662